                    Case 19-80399           Doc 10   Filed 06/18/19       Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                     DURHAM DIVISION



IN RE:                                                   )      Case No.: 19-80399 C-7D
                                                         )
JOE SANDERFORD & SON LOGGING, INC.,                      )
                                                         )
                               Debtor                    )



                     MOTION FOR EXTENSION OF TIME TO FILE SCHEDULES



        NOW COMES the debtor, by and through its undersigned counsel, and moves the Court for an order
extending the time for which to file schedules for a period of 6 days. The debtor commenced this case on
June 4, 2019. The debtor is permitted until and including June 18, 2019 to timely complete its various
schedules and statement of financial affairs. The debtor and debtor's counsel request the additional time to
properly prepare the appropriate schedules and to provide complete information to the Court, trustee and
creditors in the case. The debtor and counsel have spent considerable time preparing the schedules, but
require additional time to complete the schedules and statement of financial affairs.

        WHEREFORE, the debtor respectfully requests that the Court allow the debtor to and including the
24th day of June, 2019 to file the completed schedules of assets and liabilities, income and expenses and
statement of financial affairs.


         This the 18th day of June, 2019.




                                                           /s/Phillip E. Bolton
                                                          Phillip E. Bolton SB #12326
                                                          Attorney for the Debtor
                                                          622-C Guilford College Rd.
                                                          Greensboro, NC 27409
                                                          (336) 294-7777
                   Case 19-80399          Doc 10     Filed 06/18/19       Page 2 of 2




                             UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                     DURHAM DIVISION



IN RE:                                                   )      Case No.: 19-80399 C-7D
                                                         )
JOE SANDERFORD & SON LOGGING, INC.,                      )
                                                         )
                               Debtor                    )


                                        CERTIFICATE OF SERVICE


         The undersigned attorney hereby certifies that he served the document(s) shown below upon all
parties shown on the attached matrix by causing said document(s) to be deposited in a post-paid, properly
addressed wrapper in a post office or official depository under the exclusive care and custody of the United
States Postal Service.

         This the 18th day of June, 2019.




                                                  /s/Phillip E. Bolton
                                                 PHILLIP E. BOLTON
                                                 Attorney for Petitioner
                                                 622-C Guilford College Rd.
                                                 Greensboro, NC 27409
                                                 (336) 294-7777


DOCUMENT(S) SERVED:

                      MOTION FOR EXTENSION OF TIME TO FILE SCHEDULES

SERVED ON:


William P. Miller, Bankruptcy Administrator
101 S. Edgeworth Street
Greensboro, NC 27402

James B. Angell
Attorney for Erin Sanderford
P. O. Box 12347
Raleigh, NC 27605

James B Craven, III
P.O. Box 1366
Durham, NC 27702
